



EXHBIT 10.2


FIRST AMENDMENT
TO
WASHINGTON TRUST BANCORP, INC.
2013 STOCK OPTION AND INCENTIVE PLAN
A.The Washington Trust Bancorp, Inc. 2013 Stock Option and Incentive Plan (the
“Plan”) is hereby amended by deleting Section 15(b) in its entirety and
substituting therefor the following:


“(b)    Payment in Stock. Subject to approval by the Administrator, a grantee
may elect to have the Corporation’s tax withholding obligation satisfied, in
whole or in part, by authorizing the Corporation to withhold from shares of
Stock to be issued pursuant to any Award a number of shares with an aggregate
Fair Market Value (as of the date the withholding is effected) that would
satisfy the withholding amount due; provided, however, that to the extent
necessary to avoid adverse accounting treatment such share withholding may be
limited to the minimum required tax withholding obligation. The Administrator
may also require Awards to be subject to mandatory share withholding up to the
required withholding amount. For purposes of share withholding, the Fair Market
Value of withheld shares shall be determined in the same manner as the value of
Stock includible in income of the Participants.”
B.This First Amendment shall be effective April, 3, 2017.
C.Except as otherwise amended herein, the Plan is hereby confirmed in all other
respects.
IN WITNESS WHEREOF, the Corporation has caused this First Amendment to be
executed this 3rd day of April, 2017.
WASHINGTON TRUST BANCORP, INC.
By:     /s/ Joseph J. MarcAurele        
Joseph J. MarcAurele
Chairman and Chief Executive Officer



